 

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
FORM OF
AMENDMENT TO ISSUER WARRANT TRANSACTION
AND ADDITIONAL ISSUER WARRANT TRANSACTION


 
dated as of June 11, 2014
 


 
[                              ]
and
ALLIANCE DATA SYSTEMS CORPORATION

 
 
have entered into: (1) a Confirmation pertaining to the Issuer Warrant
Transaction, dated May 27, 2009 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Base Warrant Confirmation”); and (2) a
Confirmation pertaining to the Additional Issuer Warrant Transaction, dated June
4, 2009 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Additional Warrant Confirmation” and, together with the Base
Warrant Confirmation, the “Confirmations”). Capitalized terms not otherwise
defined herein shall have the meaning specified in the applicable Confirmation.


The parties hereby amend each Confirmation as set forth in this Amendment (this
“Amendment”).
 
Accordingly, the parties agree as follows:—
 
1.           Amendments
 
(a)           Annex A of the Base Warrant Confirmation is amended and restated
in its entirety as set forth in Exhibit 1.
 
(b)           Annex A of the Additional Warrant Confirmation is amended and
restated in its entirety as set forth in Exhibit 2.
 
(c)           The definition of “Final Disruption Date” in each of the Base
Warrant Confirmation and Additional Warrant Confirmation is amended and restated
as follows:
 
“Final Disruption Date” means August 25, 2014.
 
(d)           The following definition of “Settlement Date” is hereby added to
each of the Base Warrant Confirmation and Additional Warrant Confirmation after
the definition of “Net Share Settlement”:
 
 
“Settlement Date:
Subject to Section 9.4 of the Equity Definitions in the case of a Settlement
Disruption Event, (i) the Settlement Date for each Component with an Expiration
Date occurring on or prior to the last Scheduled Trading Day in June 2014 shall
be the third Scheduled Trading Day following the last Scheduled Trading Day in
June 2014, (ii) the Settlement Date for each Component with an Expiration Date
occurring on or after the first Scheduled Trading Day in July 2014 and on or
prior to the last Scheduled Trading Day in July 2014 shall be the third
Scheduled Trading Day following the last Scheduled Trading Day in July 2014, and
(iii) the Settlement Date for each Component with an Expiration Date occurring
on or after the first Scheduled Trading Day in August 2014 shall be the third
Scheduled Trading Day immediately following the final Expiration Date.”

 

 
 

--------------------------------------------------------------------------------

 



 
2.           Amendment Amount
 
(a)           Issuer shall pay to Dealer $[1,450,592.60] (the “Amendment
Amount”) in immediately available funds prior to the closing time of the
settlement systems for USD-denominated fund transfers in the United States on
the date hereof and the effectiveness of this Amendment shall be conditioned on
Dealer’s timely receipt of the Amendment Amount.
 
3.           Representations and Agreements of Issuer
 
In addition to the representations and warranties in each Agreement governing a
Confirmation and those contained elsewhere herein, Issuer represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:
 
(a)           On the date hereof (i) Issuer is not aware of any material
nonpublic information regarding Issuer or the Shares and (ii) all reports and
other documents filed by Issuer with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.
 
(b)           Issuer is not entering into this Amendment to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(c)           Issuer shall not engage in any “distribution” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”), other than a
distribution as to which the exceptions set forth in Section 101(b)(10) and
102(b)(7) of Regulation M are available, from the first Expiration Date until
the second Exchange Business Day immediately following the final Expiration
Date.
 
(d)           Other than (i) purchases from, by or on behalf of directors,
officers and employees of Issuer and its affiliates that are not “Rule 10b-18
purchases” as such term is defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”) and (ii) purchases pursuant to any preexisting obligation arising under
any employee benefit plan of Issuer or its subsidiaries, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18) shall,
during the period from and including the first Expiration Date to and including
the final Expiration Date, directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.
 
5.           Mutual Representations
 
Each party represents to the other party that:—
 
(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;
 

 
2

--------------------------------------------------------------------------------

 

(b)           Powers.  It has the power to execute and deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;
 
(c)           No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;
 
(d)           Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with;
 
(e)           Obligations Binding.  Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)); and
 
(f)           Absence of Certain Events.  No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event (each as defined in the
applicable Agreement) with respect to it has occurred and is continuing and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under this Amendment.
 
6.           Miscellaneous
 
(a)           Entire Agreement.  Each Agreement and this Amendment constitute
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.
 
(b)           Amendments.  No amendment, modification or waiver in respect of
this Amendment will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties.
 
(c)           Counterparts.  This Amendment may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original.
 
(d)           Headings.  The headings used in this Amendment are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.
 
(e)           Governing Law.  This Amendment will be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).
 
(f)           Agreement Continuation.  Each Agreement (including the applicable
Confirmation), as modified herein, shall continue in full force and effect.  All
references to an Agreement (including the applicable Confirmation) in such
Agreement or any document related thereto shall for all purposes constitute
references to such Agreement (including the applicable Confirmation) as amended
hereby.
 

 
3

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.
 


 
ALLIANCE DATA SYSTEMS CORPORATION
 




By:          /s/ Brian B. Gore
Name: Brian B. Gore
Title: Senior Vice President and Treasurer






[                              ]


By:          _______________________
Name:
Title:
 
 
 
 
[Signature Page to Amendment to
Issuer Warrant Transaction and Additional Issuer Warrant Transaction]



--------------------------------------------------------------------------------